Citation Nr: 0101946	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which established service connection for PTSD, and 
assigned an initial 30 percent evaluation, effective January 
8, 1998.  As the veteran has perfected an appeal on the 
initial evaluation assigned following the grant of service 
connection, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased initial 
evaluation for service-connected PTSD has been obtained by 
the RO.

2.  Since the January 1998 effective date of the grant of 
service connection, the veteran's PTSD has primarily resulted 
in flashbacks, sleep difficulty, feelings of guilt, anger, 
avoidant behavior, passive thoughts of suicide, a depressed 
and dysphoric mood, and a depressed and anxious affect; such 
symptoms result in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).



CONCLUSION OF LAW

As the assignment of an initial 30 percent evaluation for the 
veteran's service-connected PTSD was proper, the criteria for 
a higher evaluation have not been met or approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reflects that service connection was 
established for PTSD by the currently appealed March 1999 
decision.  This decision was based on evidence that 
demonstrated that the veteran served in Vietnam and was 
awarded the Combat Infantry Badge.  This decision was also 
based on medical evidence that will be discussed below, and 
based on this evidence, a disability evaluation of 30 percent 
was assigned for this disorder, effective from January 8, 
1998, the date of the claim.  See 38 C.F.R. § 3.400 (2000).  

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's PTSD includes VA outpatient 
treatment records and an examination report.  VA outpatient 
treatment records reflect that the veteran has received 
individual counseling and has attended group counseling (some 
- if not all - of which has taken place at the Vet Center).  

In December 1997, the veteran was seen by a VA licensed 
clinical social worker (social worker) complaining that his 
PTSD was "acting up."  In January 1998 he was seen and 
discussed, with the social worker, the increase in his 
symptoms, including sleep difficulty.  In February 1998 the 
veteran reported that he obtained a new job that he thought 
would be good for him; a few days later he reported that the 
job was not going well but that he would continue working 
until he found another job.  During a February 1998 group 
session, the veteran related that he was unable to get over 
the guilt of killing a woman in Vietnam.   

In late February 1998, the veteran reported that he wanted a 
divorce and that continued to have problems with intimacy 
with his spouse.  In June 1998, the veteran reported feeling 
depressed and angry all of the time.  Stable, slow progress 
was noted by the social worker after a July 1998 group 
session.  In August 1998 the veteran reported feeling anxious 
for unknown reasons, and that work was hard and he had to try 
and get along with his customers.  In September 1998, the 
veteran reported that his job was "driving [him] crazy" in 
that he could not "work with people and their problems."  
It was noted that he continued to have problems with anger 
and isolation, and that his sleep was poor.  

From October through December 1998, the veteran reported 
having continued difficulty at work and home; in November 
1998 the social worker noted that the veteran's PTSD was 
stable, chronic, and considerable.  

In late December 1998, the aforementioned VA social worker 
diagnosed the veteran with severe, chronic, PTSD, the 
symptoms of which included intrusive images, thoughts, and 
perceptions, recurrent distressing dreams of Vietnam, 
markedly diminished interest or participation in significant 
events, feelings of detachment or estrangement from others, a 
restricted range of affect, sleep difficulty, irritability, 
difficulty concentrating, and hypervigilence.  The social 
worker noted similar findings in an undated (possibly 
December 1998 as well) Vet Center intake report, with a 
Global Assessment of Functioning Scale (GAF Scale) of 50, 
with 60 the previous year, noted.   

In March 1999, the veteran underwent a VA psychiatric 
examination, the report of which documents his history of 
service in Vietnam, and that he had been seeing the social 
worker at the Vet Center since 1982, and recently a 
psychiatrist for medication management.  The report notes 
that after returning from Vietnam, the veteran experienced 
some difficulty dealing with supervisors and maintaining 
employment, and has been, for the past year, working as a 
porter at a car dealership, where his duties basically 
involved dumping oil into trash barrels.  It was noted that 
from 1973 to 1989 the veteran had worked for a bank, and was 
let go with a severance package when the bank downsized.  The 
veteran indicated that he was called back to work at the bank 
but that injuries, including a back injury, forced him to 
leave and that he worked odd jobs for ten years since.  

Subjective complaints included that memories of Vietnam 
interrupt his thought process, and that he experiences some 
flashbacks, has disturbed sleep, to include bad dreams, and 
sweats.  The veteran also complained of daily intrusive 
thoughts and avoidant behavior (crowds, weapons), and 
reported have one good friend.  He reported increased 
arousal, exaggerated startle response, and hypervigilence.  

Objective findings included that the veteran was clean-shaven 
and casually dressed, and that his speech was clear, 
coherent, goal directed, and logical.  He was noted to be a 
good historian, and denied any significant thought disorder, 
paranoia, or perceptual disturbance, with the exception of a 
one-time hallucination two and a half years ago.  The veteran 
denied suicidal ideation, but did think of it in a passive 
way, at times thinking he could provoke someone to take his 
life (without any attempt).  The veteran also admitted to 
homicidal ideation through the years.  His mood was reported 
to be depressed and quite dysphoric, and his affect was 
depressed and somewhat anxious with a restricted range.  
Cognitively, the veteran was oriented. 

As a result of this examination, the veteran was diagnosed 
with PTSD, chronic, moderate to severe.  The examiner noted 
that the veteran's GAF Scale, presently, and best in the past 
year, was 50 to 55, with some fairly moderate difficulties 
socially with only one social outlet aside from his wife.  It 
was also noted that the veteran was functioning poorly on the 
job as he has over the past several years had difficulty 
maintaining steady employment and finding things that equate 
to his intellectual ability and past skills.  



Analysis

The veteran and his representative contend, in substance, 
that an evaluation higher than the 30 percent evaluation 
initially assigned following the grant of service connection 
for PTSD disability is warranted.  As a preliminary matter, 
the Board finds that all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

The Board notes that Court has emphasized that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts founds, a 
practice known as "staged rating."  Fenderson, 12 Vet. App. 
at 126 (1999).  While, at the outset, the Board acknowledges 
that the RO has not explicitly considered whether staged 
rating is appropriate in this case, the Board finds that, for 
the reasons set forth below, a remand for the RO to 
explicitly consider the claim in light of Fenderson is 
unnecessary.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Assignment of a 70 percent evaluation is 
contemplated where occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships. Assignment of 
a 100 percent evaluation for major depression is contemplated 
where there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives own 
occupation, or own name.

In considering the relevant evidence of record, the Board 
finds that an evaluation higher than 30 percent is not 
warranted for the veteran's PTSD.  Specifically, the evidence 
does not demonstrate that the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence indicates that the veteran has associated sleep 
difficulty, feelings of guilt, anger, isolation, flashbacks, 
avoidant behavior, and problems at work and home with his 
PTSD, and the objective symptoms associated with the disorder 
include a depressed and dysphoric mood, a depressed and 
anxious affect, and, as noted recently, passive thoughts of 
suicide.  However, he has been shown to speak clearly, 
coherently, and logically, he has denied a thought disorder 
and paranoia, and has been cognitively oriented. Further, he 
has maintained at least a few effective relationships, 
particularly with his spouse (despite their difficulties), 
and has maintained employment, albeit in odd jobs or a job 
(allegedly) somewhat below his intellect and past occupation 
skills.  It also appears that the veteran maintains 
appropriate hygiene. 

As noted above, GAF Scores of 50 to 55 (and possibly 60) were 
found during the relevant time period, which generally, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), are indicative of moderate to serious 
symptoms or moderate to serious difficulty in social, 
occupational, or school functioning.  It is noted that these 
scores are but a few pieces of information to be examined, 
and the Board is obligated to review all pertinent evidence 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
That said, the Board finds that the evidence as a whole 
demonstrates that the veteran's service connected PTSD is 
appropriately evaluated as 30 percent disabling, and does not 
demonstrate that the veteran's PTSD results from such 
impairment as is contemplated by the next higher, 50 percent, 
evaluation.  As the criteria for the next higher evaluation 
are not met, it logically follows that the criteria for a 70 
percent evaluation or the maximum 100 percent evaluation 
likewise are not met.  

Additionally, there is no showing that this disorder reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
veteran's PTSD is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as alluded to above, inasmuch as 
the 30 percent evaluation reflects the highest degree of 
impairment shown since the date of the grant of service 
connection for PTSD, and that evaluation is effective since 
that time, there is no basis for a staged rating in the 
present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As the assignment of an initial evaluation of 30 percent for 
PTSD was proper, the claim for a higher evaluation is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

